Citation Nr: 1733298	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-34 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable disability rating for left ear hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes the increased ratings for tinnitus and left ear hearing loss claims were not initially adjudicated in the November 2013 rating decision.  However, they were included on the May 2016 statement of the case, the Veteran perfected an appeal as to these claims, and the RO certified them to the Board.  In light of this action indicating to the Veteran that the tinnitus and left ear hearing loss claims were also on appeal, the Board finds it is also appropriate to adjudicate these claims.

The issue of whether new and material evidence has been submitted to reopen the previously denied claim for service connection for right ear hearing loss has been raised by the record in a June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an increased initial rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular evaluation for his service-connected tinnitus.

2.  For the entire period on appeal, the Veteran's left ear hearing loss has had a Numeric Designation of no greater than III as per Table VI of the VA schedule of ratings.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic Code 6260 (2016).

2.  The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

The Board finds that the VA's duty to notify and assist has been met and the Veteran and his representative have not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The Veteran received adequate notice in an October 2013 letter.  All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding records.  

The Veteran was last examined for his audiological disabilities in October 2015 and has not provided any medical or lay evidence suggesting a worsening of these disabilities since that time.  A new VA examination is not necessary for these claims.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Tinnitus

The Veteran's tinnitus is evaluated as 10 percent disabling under Diagnostic Code 6260.  He seeks a higher rating.

Under Diagnostic Code 6260, a 10 percent evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2016). 

Only a single evaluation may be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2016); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
Thus, the Veteran is receiving the maximum rating available for tinnitus, and no higher rating is legally available. 

As tinnitus has its own code, DC 6260, no rating by analogy under other codes is permissible; thus, a higher rating under another code provision is not warranted.. Copeland v. McDonald, 27 Vet.App. 333, 338 (2015) (held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Hearing Loss

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85 (2016).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2016).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Number designation for hearing impairment of I.  38 C.F.R. § 4.85(f) (2016); see also 38 C.F.R. § 3.383 (2016).

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  

As none of the audiometric results for the left ear meet the criteria for Table VIA under 38 C.F.R. § 4.86(a) or (b), the Veteran's service-connected left ear hearing loss may only be evaluated under Table VI.  

The Veteran has argued that his hearing loss is more severe than is reflected by his noncompensable evaluation.  Although the Veteran is competent to attest to his observations and laypeople may, in some circumstances, opine on questions of diagnosis and etiology, in this case, the Veteran is not competent to diagnose himself with a particular level of hearing impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Specifically, while the Veteran is clearly competent to describe what he experiences (diminished hearing and difficulty communicating), he is unable to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

The Veteran was first examined for his current left ear hearing loss claim in September 2012.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
LEFT
25
20
20
55

Speech audiometry revealed speech recognition ability of 98 percent.  The puretone threshold average was 30 decibels.  The examiner noted that the Veteran reported being unable to hear well.  According to 38 C.F.R. § 4.85, the left ear had a designation of I, based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.  

The Veteran was more recently afforded a VA audiological examination in October 2015.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
LEFT
25
40
40
60

Speech audiometry revealed speech recognition ability of 41.25 percent.  The puretone threshold averages was 41.25.  The examiner noted that the Veteran had difficulty understanding speech with background noise and that he had to turn the television volume higher that others would like.  According to 38 C.F.R. § 4.85, the left ear had a designation of III, based on Table VI.  The point where III and I intersect on Table VII indicates a disability rating of 0 percent.

In addition to the VA examinations, the medical evidence includes VA and private treatment records pertaining to the Veteran's hearing loss disability.  These treatment records note the Veteran's complaints of difficulty hearing and that he has been fitted for hearing aids, but do not include any additional usable audiometric results from the appeals period.  See 38 C.F.R. § 4.85(a) (2016).  

As the Veteran's hearing loss has been tested with reliable results and the Veteran has not claimed that these results were in any way invalid or that his hearing loss has worsened since his October 2015 VA examination, the Board finds that the Veteran's left ear hearing loss does not warrant a compensable rating.  Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the zero percent evaluation assigned during the appeals period.  The assignment of staged ratings is not warranted.  See Hart, supra.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for left ear hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.


ORDER

Entitlement to a disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable disability rating for left ear hearing loss is denied.




REMAND

With regard to the increased rating for PTSD claim, Veteran was most recently examined in October 2015.  At that time, he reported taking sertraline but not engaging in group or individual therapy.  Subsequent to the October 2015 VA examination, the AOJ obtained updated VA treatment records.  These records reflect that the Veteran was considering increasing his dose of sertraline, was in individual therapy, and had agreed to seek treatment at the Vet Center.  See VA treatment records, February 2017, May 2017.  This increase in medication and new treatment suggests a possible worsening in his psychiatric symptoms.  In light of the suggestion of a possible worsening, the claim must be remanded to schedule the Veteran for a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

As the case is being remanded, the Board will take the opportunity to obtain any updated VA treatment records, including any records from the Vet Center.

With regard to the TDIU claim, the Veteran has claimed that his unemployability is related to his service-connected PTSD.  As such, the further development and readjudication of the PTSD claim may affect the resolution of the TDIU claim.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must first develop and readjudicate the PTSD claim before readjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Review the VA treatment records that were obtained and associated with the claims file since the August 2016 supplemental statement of the case.

2.  Obtain and associate with the claims file any outstanding VA psychiatric treatment records from the McAllen VA OPC and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

3.  Contact the Veteran to determine whether he sought treatment at a Vets Center.  If the Veteran identifies treatment at a Vet Center, obtain and associate these records with the claims file.  All attempts to obtain these records should be documented in the claims file.  

4.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  S/he must distinguish, to the extent possible, between psychiatric symptoms attributable to the Veteran's service-connected PTSD and those attributable to nonservice-connected disorder(s).  The examiner is requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable solely to his PTSD.  

The examiner should also opine on whether the Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After completing the above actions, the Veteran's PSTD claim should be readjudicated.  Thereafter, the TDIU claim should be readjudicated.  If either of the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


